                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      No. 5:05-CR-155-F-1
                                      No. 5:05-CR-155-F-2
                                      No. 5:05-CR-155-F-3
                                      No. 5:05-CR-155-F-4
                                      No. 5:05-CR-155-F-5

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )          REASSIGNMENT ORDER
                                                  )
 CARLOS JAVIER MEDINA-                            )
 CASTELLANOS,                                     )
 MAHMOUD BASSAR,                                  )
 a/k/a “Mack,”                                    )
 JOSE FRANCISCO ORLANDO,                          )
 a/k/a Erick Galindo                              )
 a/k/a Carlos Bindel,                             )
 GUSTAVO ADOLPHO VELASQUEZ-                       )
 BONILLA,                                         )
 a/k/a/ Jose Medina Flores,                       )
 VICTOR McCRAE                                    )
 a/k/a “the Pamanamian”                           )



       At the direction of the Court, and for the continued efficient administration of justice, the

this case as to all defendants is reassigned to the Honorable Louise Wood Flanagan, United States

District Judge, for all further proceedings All future documents shall reflect the revised case

number of 5:05-CR-155-FL.



       SO ORDERED. This the 8th day of July, 2019.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court
